I offer my delegation’s 
congratulations to the President for his election as the 
President of the General Assembly at its sixty-second 
session and assure him of our support and cooperation. 
My delegation would also like to convey our 
appreciation to his predecessor, Sheikha Haya Rashed 
Al-Khalifa, for the able manner in which she guided 
the work of the Assembly at the sixty-first session. We 
also convey our appreciation to the Secretary-General, 
Mr. Ban Ki-moon, for the excellent leadership he 
provides to our Organization.  
 We are gratified that climate change and the 
Millennium Development Goals are among the top 
priorities of this session’s presidency. The irony of 
climate change is that its worst impact will be on the 
developing world, particularly small and island 
developing countries, who are least responsible for the 
problem. As complex as the issue is, climate change is 
inextricably linked to development and the debate 
engenders issues of equity, fairness and the right of 
countries to grow economically. The challenges of 
climate change must, therefore, be addressed within the 
framework of sustainable development bearing in mind 
the principle of common but differentiated 
responsibilities. 
 Bhutan has two major concerns about climate 
change. First is the potential adverse impact on 
agriculture, which is the mainstay of 79 per cent of our 
population. Second, more serious and immediate, is the 
rate at which Himalayan glaciers are receding. Bhutan 
has approximately 3,000 glacial lakes, of which 24 
have been identified as potentially dangerous. Floods 
caused by glacial lake outbursts have caused 
devastation in the past, and future outbursts will be far 
worse. Our capacity to carry out research, monitor 
developments, forecast outbursts and take mitigation 
measures is severely constrained by a lack of scientific, 
technical and financial resources. 
 In the Millennium Declaration of 2000, world 
leaders undertook to channel the fruits of globalization 
to benefit all people and lift one sixth of humanity 
from extreme poverty. At the midpoint between the 
adoption of the Millennium Development Goals 
(MDGs) and the target date of 2015, reports, including 
the 2007 Millennium Development Goals Report, 
provide a mixed picture at best. The Secretary-General 
has rightly said that the world does not need new 
promises to achieve the MDGs. What is needed is 
urgent and concerted action by political leaders and 
stakeholders to meet, in their entirety, the commitments 
made in the Millennium Declaration and in the 
Monterrey Consensus adopted at the 2002 International 
Conference on Financing for Development and at the 
2005 World Summit. 
 The 2006 midterm comprehensive global review 
of the implementation of the Programme of Action for 
the Least Developed Countries for the Decade 2001-
2010 revealed that the least developed countries were 
unlikely to achieve all the goals and objectives of the 
Programme of Action, and therefore the MDGs, if 
trends continued. It is the moral and political 
imperative of the international community to help the 
least developed countries through strong supportive 
global programmes, measures and policies. However, 
one year later, the situation remains largely unchanged. 
 Geographical constraints present enormous 
challenges to landlocked developing countries. Bhutan 
is working closely with the group of landlocked 
developing countries to address those challenges 
through the cooperation of transit countries and the 
international community. The needs of the landlocked 
countries are well-documented and there is a road map 
for global partnership set out in the Almaty Programme 
of Action. 
 Bhutan has made tremendous socio-economic 
progress during the past 45 years. However, there are 
many hurdles to overcome before we can stand on our 
own feet and be self-reliant. We are determined to 
achieve the cherished goal of self-reliance at the 
earliest time possible. Until then, we will have to rely 
on external assistance and support. Here, I would like 
to record my country’s appreciation to bilateral and 
multilateral donors. 
 We hope that under the leadership of the 
President the Assembly will undertake results-oriented 
intergovernmental negotiations on Security Council 
reform in order to bring that issue to its logical 
conclusion. As we have stated before, Bhutan supports 
India, Japan and their G4 group partners for permanent 
membership. We also support Africa’s claim for 
permanent seats. 
 My country has as much interest in the work of 
the Security Council as others and would like to see it 
adapt to current demands and realities. Since becoming 
a Member in 1971, my country has served in a number 
of important bodies of the United Nations, but not in 
the Security Council. We are confident of our capacity 
to contribute directly to the work of the Council. 
Bhutan therefore announced in 1999 its candidature for 
a non-permanent seat for the period 2013-2014. If 
realized, Bhutan would gain entry into the Council 
after four decades in the United Nations. It is our 
sincere hope that the General Assembly will support 
Bhutan’s candidacy during the elections in 2012. 
 Terrorism strikes at the very foundation of 
humanism and cannot be justified under any 
circumstances. This evil must be countered through 
cooperation at the bilateral, regional and global levels. 
At the global level, greater efforts must be made to 
implement the United Nations Global Counter-
Terrorism Strategy and conclude a comprehensive 
convention on international terrorism. Within our 
region, the leaders of the South Asian Association for 
Regional Cooperation, at their 14th summit meeting, 
held in New Delhi in April 2007, reaffirmed their 
commitment to collectively fight terrorism. That is a 
positive development, but more needs to be done to rid 
the region of this menace. 
 Allow me to briefly apprise this body of 
developments in my country. The development model 
pursued by Bhutan is based on the philosophy of 
“Gross National Happiness”, a concept conceived by 
our fourth King, His Majesty Jigme Singye 
Wangchuck, in the early 1970s. Gross National 
Happiness is premised on the belief that, if happiness is 
the ultimate desire of every individual, then it is the 
responsibility and purpose of the State to create 
conditions that enable citizens to realize this desire. We 
are glad that the concept of Gross National Happiness 
is drawing increasing global attention and we stand 
ready to share our experiences in this regard. 
 Bhutan is now set on the irreversible path to a 
full-fledged democratic constitutional monarchy. The 
people of Bhutan are looking forward to 2008, when 
parliamentary democracy will be introduced. Next 
year, Bhutan will also celebrate the formal coronation 
of His Majesty Jigme Khesar Namgyel Wangchuck and 
the centenary of the Wangchuck dynasty. As we stand 
at the threshold of these momentous developments, the 
people of Bhutan look to our friends and well-wishers 
and the global community for support and inspiration. 
 Before I conclude, allow me to refer to the 
comments made yesterday by the honourable Foreign 
Minister of Nepal regarding the problem of the people 
in camps in Nepal. As her comments were less than 
objective, it is important that misperceptions be 
clarified. It is disingenuous on her part to blame 
Bhutan for the lack of progress in our bilateral talks 
when it is widely known that disruptions to the 
bilateral process resulted from the political instability 
in her country, which were accompanied by frequent 
changes of Government and positions on the issue. 
Bhutan for its part has always been committed to the 
bilateral process and has not deviated from the 
understandings and agreements reached between the 
two countries. 
 The issue is a highly complex one that does not 
lend itself to conventional solutions. The genesis of the 
problem lies in illegal immigration. The camps were 
established without any screening procedures when 
only 304 people, claiming to be refugees from Bhutan, 
arrived in eastern Nepal. Screening procedures were 
put in place by the Office of the United Nations High 
Commissioner for Refugees only after two and a half 
years, and by then the number had reached its present 
proportion. In view of the complexity of the issue, the 
two Governments had agreed that the bilateral process 
was the only way to find a solution. In this regard, we 
appreciate the offer of the United States of America 
and other countries for third country resettlement, as it 
would help address that humanitarian problem. 
 While the Royal Government remains committed 
to the bilateral process, it has serious security concerns 
with Maoist infiltration of the camps and the formation 
of several radical groups, who have publicly stated 
their objective of destabilizing Bhutan and disrupting 
the country’s first parliamentary elections next year. 
 In conclusion, I would like to once again convey 
my delegation’s full support to the President and wish 
the General Assembly every success at it sixty-second 
session. Tashi delek. 
